DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment has overcome the prior 112 issues.  However, it has presented new 112 issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 features the following limitations:
each of the plurality edge cloud computing networks includes: a memory media storing executable instructions; and a processor coupled to the memory media and configured to execute the instructions to: 
identify a physical intelligent moving object (IMO), the physical IMO associated with a current location and a service request;
create, from a digital representation template that is based on the service request, a digital representation instance of the physical IMO in a particular edge cloud of the multi-access edge computing system ,

Paragraphs 24 and 44 make it clear that the steps of identifying a physical moving object associated with a location and service request and creating a digital representation instance from a template are disclosed as being performed by the central cloud computing network and not the edge cloud network, as now claimed.

Allowable Subject Matter
Claims 1, 8, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach the combination of a digital representation instance that includes the three types of API’s claimed that also connects with a duplicate representation instance and communicates with a migrating physical moving object using a target cloud while maintaining an instance at the cloud that was originally selected as closest by an entity that is not the target cloud (disclosed as central cloud in paragraphs 24 and 44).  U.S. Patent Application Publication Number 2019/0316919 by Keshavamurthy et al. taught a system of managing localized instances but did not suggest the claimed APIs or the establishment of the second network connection or the third network connection.  In Keshavamurthy the local server would appear to create a new localized instance at the newly migrated to local server rather than create a third connection to the existing instance at the old edge location.  U.S. Patent Application Publication Number 2017/0076331 by Lei et al. taught creating a new connection when a vehicle is migrating (paragraph 40) however Lei does not suggest the architecture claimed where one entity creates the instances and then the target clouds implement the communication.  U.S. Patent Application Publication Number 2018/0063261 by Moghe taught managing communication between two duplicate instances however it did not teach or suggest the creation of the instances claimed by an entity that is not the target cloud or the communication capabilities of the instances claimed.  The Examiner cloud not find reasons that the combination of claims features would be obvious in view of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442